Citation Nr: 0111626	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  94-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a lung disorder, to 
include asbestosis.


REPRESENTATION

Appellant represented by:	George R. Covert, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for residuals of 
asbestos exposure, to include pulmonary disease.

The Board remanded this case to the RO in February 1996 and 
May 1997 for further development of the medical evidence.  In 
a decision of January 2000, the Board determined that the 
veteran's claim for service connection for a lung disorder, 
to include asbestosis, was well-grounded under the laws then 
in effect.  However, this issue was again remanded for 
development of the medical evidence.  The case has now 
returned for appellate review.


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issue on appeal has been obtained by VA.

2.  Competent medical evidence links in-service exposure to 
asbestos with the veteran's lung cancer, and emphysema.

3.  The veteran does not currently suffer from asbestosis.


CONCLUSIONS OF LAW

1.  Lung cancer and emphysema were incurred as a result of 
his active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000).

2.  Asbestosis was not incurred or aggravated as the result 
of the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§  3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran submitted a claim in March 1992 of entitlement to 
service connection for a lung disorder resulting from 
exposure to asbestos.  In support thereof he contends that he 
suffers with a number of pulmonary disorders due to in-
service asbestos exposure while a boiler operator in the U. 
S. Navy.  Specifically, the appellant maintains that he was 
required to replace gaskets on steam pipes, and that while 
striking gasket joints with sledgehammers to break the nuts 
loose each blow caused asbestos dust to blow in his face.  He 
maintains further that he had to scrape carbon from the tubes 
inside the boilers, and that after a full week in the boiler 
room his lungs became so coated with carbon dust that he had 
to be hospitalized.  The veteran asserts that postservice he 
worked as a salesman and had no further exposure to asbestos.

The veteran's January 1955 enlistment examination revealed a 
history of childhood asthma, but no recent attacks.  Physical 
examination revealed normal lungs, and a normal chest.  

In April 1956, he was admitted to a U. S. Naval Hospital with 
an admission diagnosis of acute pneumonia.  A chest X-ray 
study revealed linear infiltration in the right lower lobe, 
suggesting acute pneumonia.  During hospitalization, the 
veteran was given penicillin, placed on bed rest, and treated 
symptomatically.  On the fourth hospital day, he became 
afebrile, and his chest was clear to auscultation and 
percussion.  Ten days following admission, a repeat chest X-
ray study revealed the lungs to be within normal limits.  The 
diagnosis was changed to bronchopneumonia.  A separation 
examination in December 1957 was negative, with normal lungs 
found on clinical evaluation.

The veteran's Department of Defense (DD) Form 214 reported 
his military occupational specialty as boiler-operator helper 
and that he had served aboard U. S. Navy destroyers.  In 
February 1979, as noted in documents discussing exposure of 
naval personnel to asbestos, the U. S. Navy indicated that 
the veteran's enlisted rating was considered to be among the 
top twenty at greatest risk for asbestos related diseases.  

A VA examination in July 1958 noted a few coarse rales.  
Extremities were normal.  The diagnosis was asthma by 
history.  A x-ray of the chest was reported as negative.

An examination in September 1984, apparently for the purpose 
of establishing Social Security Administration (SSA) 
disability, was performed by Sidney G. Mack, M.D., who stated 
that he had seen the veteran intermittently since September 
1966.  He reported that the veteran had a history of asthma 
as a child, and no wheezing between the age of 15 or 16 and 
1960, when the appellant would have been 23 years old.  A 
history of smoking more than a pack of cigarettes a day was 
described, as were frequent respiratory infections with 
associated wheezing.  Physical findings over a period of 
years had shown both inspiratory and expiratory wheezes 
throughout both lungs, for which the veteran used 
medications, including an inhaler.  X-rays during this term 
were noted to show no significant finding.  Dr. Mack's 
impression was that the veteran had intrinsic asthma, and 
acute and chronic bronchitis with associated emphysema.

A medical evaluation in September 1984 by Hulon Lott, M.D., a 
private physician, noted, in pertinent part, that the veteran 
had a history of asthma since the age of four with about 
three or four attacks per week.  The veteran denied 
vocational or residential exposure to chemical fumes or 
dusts.  Since the age of 16 he had smoked two packages of 
cigarettes daily.  Physical examination revealed that the 
lungs were clear to percussion and auscultation.  A spirogram 
revealed very severe impairment of ventilation, improving 
considerably after the use of bronchodilators.  It was noted 
that the technician had difficulty in obtaining this record, 
and suboptimal effort was suspected on the part of the 
applicant.  A chest X- ray revealed a modest degree of 
emphysema.  The pertinent diagnoses were modest pulmonary 
emphysema, and a history of asthma.

An October 1984 VA hospitalization report noted that the 
veteran had been admitted for an acute exacerbation of COPD, 
perhaps precipitated by an asthmatic attack or early 
bronchitis.

A VA disability evaluation examination in August 1985 
reported a history of wheezing attacks since early childhood, 
with recent attacks twice a week.  The veteran complained of 
swelling and soreness in his fingers for two or three weeks.  
In the past, he had smoked a pack to a pack and a half of 
cigarettes a day for a year.  On auscultation, the lungs 
revealed generalized inspiratory and expiratory wheezes, and 
were negative to percussion.  There was no swelling or 
tenderness of either hand.  An X-ray report stated that there 
was a suggestion of mild bilateral apical pleural thickening 
and blunting of the lateral costophrenic angles, probably 
fibrosis or adhesion.  No active parenchymal lung disease was 
identified.  The pertinent diagnosis was bronchial 
asthma/pulmonary emphysema.

An October 1992 VA examination noted complaints of shortness 
of breath, even while sitting, paroxysmal nocturnal dyspnea, 
and swelling over the abdomen and feet.  There was thick 
productive whitish yellow sputum.  The veteran gave a history 
of exposure while working in a U. S. Navy ship during 
service, and of bullous emphysema with pleural effusion.  The 
diagnosis was COPD with cor pulmonale, with clinical 
orthopnea.

A letter from Dr. Mack in November 1992 was reportedly 
written with the intention of clarifying some notations in a 
previous letter "that probably have been misinterpreted."  
Dr. Mack stated that he had started taking care of the 
veteran in 1966.  Prior to that time, the veteran had been 
treated, in pertinent part, for bronchitis, emphysema, marked 
shortness of breath, and "similar related problems."  In 
1966, the veteran had reported a history of being exposed to 
asbestos apparently while aboard a ship during 1955 through 
May 1956.  Dr. Mack stated that it was his opinion that "all 
of these many things(,) plus his tobacco did contribute to 
his chronic lung disease, including acute and chronic 
bronchitis with some degree of emphysema and asthma and 
asthmatic bronchitis."  He concluded: "My impression is 
that all or most all of this man's illness could certainly 
have existed prior to his service disconnection (sic) and was 
probably service related."

In his October 1997 private medical evaluation, Glenn Gomes, 
M.D., indicated that the veteran had a history of smoking 
cigarettes and was currently smoking less than one pack of 
cigarettes a day.  His chest X-ray study revealed blunting of 
the right costophrenic angle, emphysematous changes, and a 
mild increase in the interstitial fibrotic markings present 
bilaterally.  His pulmonary function studies revealed a 
severe impairment of lung function, with a mixed obstructive 
and restrictive defect.  The assessment was severe chronic 
obstructive pulmonary disease/emphysema, and probable 
asbestosis with blunting of the right costophrenic margin.

In a March 1998 VA examination for purposes of aid and 
attendance, the veteran had a medical history of severe 
chronic obstructive lung disease and possible asbestosis and 
pleural thickening in both lungs.  The veteran continued to 
smoke 1/2 to 1 pack of cigarettes a day.  The veteran, 
however, claimed that his lung problem was not related to his 
smoking, but rather the appellant believed that it was due to 
asbestos exposure and environmental smoke.  The clinical 
impression was chronic obstructive lung disease with pleural 
thickening in the right lung base at both apices.  It was 
indicated that his chronic obstructive lung disease was 
likely to worsen since he continued to smoke.

In a March 1998 VA examination report, the examiner indicated 
that the veteran had a past history of significant bronchial 
asthma as a child, and a history of three to four asthmatic 
attacks per year.  The veteran further had a history of 
smoking two packs of cigarettes per day since the age of 19 
to the present.  Chest X-ray revealed hyperinflation with no 
obvious pleural calcifications.  The impression was asthma 
with severe obstruction with reversibility after 
bronchodilators.  The examiner indicated that the veteran was 
a smoker, but had no evidence of emphysema by pulmonary 
function tests.  The examiner opined that it was difficult to 
determine if there was a direct relationship between asthma 
and a reversible severe obstruction, and in-service asbestos 
exposure.  Subsequently, however, in a hand-written addendum, 
the examiner indicated that severe COPD was most likely 
secondary to his smoking during the military up to the 
present time.

A computerized tomography (CT) scan of the veteran's chest 
was conducted in early September 1998.  This scan found an 
irregular mass in the left suprahilar area and a speculated 
mass in the left upper lobe.  There were also a few 
subpleural nodules in the lung fields, mild emphysematous 
changes, fibrotic changes in the right lung base, and some 
bilateral pleural apical thickening.  There was no evidence 
of bronchiectasis, pleural effusion, mediastinal masses, or 
calcified pleural plaques.  An addendum to this report was 
prepared in October 1998.  The impression was suspicious left 
suprahilar mass.  The reviewer opined that the CT scan did 
not reveal "any evidence of pleural plaque or evidence of 
asbestosis...although he does have...a left hilar mass which is 
suspicious for carcinoma which could be related to his 
smoking."

A bronchoscopy was performed in mid-September 1998.  This 
procedure found evidence of acute and chronic tracheal 
bronchitis extending from the vocal cords to the trachea.  
There was also a tumor in the bronchial process of the left 
upper lobe.  Biopsies were taken and a subsequent pathology 
report found non-small cell type carcinoma.

In a late September 1998 statement, Glenn M. Gomes, M.D., 
indicated that the veteran was found to have evidence of an 
asbestos related pleural disease, emphysema, and some early 
pulmonary fibrosis.  A bronchoscopy was performed which 
showed evidence of lung cancer.  Dr. Gomes opined:

It is my opinion that [the veteran's] 
breathing impairment is due to his 
asbestos exposure and prior cigarette 
smoking.  Additionally, he has developed 
a lung cancer.  The association between 
lung cancer, asbestos exposure and 
cigarette smoking is well recognized in 
the medical literature.  It is my opinion 
that his asbestos exposure contributed to 
the development of his lung cancer.

A December 1998 chest X-ray confirmed a mass in the left 
suprahilar region.  There was also evidence of blunting of 
the costophrenic angles and sulci that was unchanged from 
prior X-ray examinations.  The impressions were COPD and an 
enlarging left suprahilar mass.

In a letter from Dr. Gomes dated in December 1998, it was 
indicated that pulmonary function tests had determined the 
veteran suffered with a permanent and severe "impairment of 
lung function."  It was noted that the veteran suffered with 
lung cancer.

A report of a pulmonary examination dated in December 1998 
was prepared by Maurice L. King, M.D.  The impression was 
non-small cell lung cancer of the left lung.  It was felt the 
veteran was not a candidate for surgery because of his poor 
pulmonary functions resulting from severe COPD.  The veteran 
refused chemotherapy, but indicated a willingness to 
cooperate with radiotherapy.  A follow-up letter from Dr. 
King dated in February 1999 indicated that the veteran had 
completed his radiotherapy.  He had tolerated this therapy 
exceptionally well and had done better than initially 
anticipated. 

A chest X-ray of July 1999 noted some blunting of the right 
costophrenic angle and sulcus.  However, the left suprahilar 
mass did not appear as prominent as in prior X-rays.  There 
were also scattered areas of suspected fibrosis and biapical 
areas of scarring.  The impression was no "definite 
detrimental" change from prior chest X-ray.

In a letter of January 2000, Dr. Gomes asserted that the 
veteran had initially been diagnosed with pulmonary 
asbestosis in October 1998.  He wrote:

It is my opinion that [the veteran] has 
pulmonary asbestosis.  Additionally he 
has a lung cancer due to his prior 
asbestos exposure.  His cigarette smoking 
also contributed to the development of 
cancer.

A letter of January 2000 was received from Dr. King.  It was 
noted that Dr. King had treated the veteran's lung cancer.  
He wrote:

The [veteran] had a history of smoking, 
as well as asbestos exposure.  He 
presented with findings of COPD and non-
small cell lung cancer, consistent with 
this history.  The [veteran] reports 
occupational exposure to asbestos while 
in the military....the [veteran] has been 
stable with respect to his lung cancer, 
however, he does have disability 
secondary to fairly significant COPD 
resulting from his asbestos and smoking 
exposure, as well as from side-effects of 
treatment for his lung cancer.

A VA physician prepared a medical opinion in March 2000.  It 
was noted that the veteran was too ill to travel for a 
physical examination and this physician's opinion was 
prepared based on a review of the medical evidence in his 
claims file.  The physician indicated that it was clear that 
the veteran had obstructive lung disease.  He found that this 
disease "probably" began during childhood based on the 
veteran's history of childhood asthma.  Regarding the 
diagnosis of asbestosis, the reviewer felt this diagnosis had 
been given on the basis of the veteran's related history of 
asbestos exposure and X-ray findings of slight blunting of 
the right costophrenic angle.  While conceding that such 
blunting existed, the physician opined that there was no 
basis for a current diagnosis of asbestosis.  He based this 
conclusion on the 1998 CT scan which found no pleural plaques 
or lower zone interstitial fibrosis compatible with 
asbestosis.  The physician found that the veteran's history 
revealed he had begun to smoke in the 1940's and therefore, 
was addicted to nicotine prior to his military service.  
Based on the veteran's 50 year history of continual smoking, 
his three year history of smoking in the military was found 
to be very unlikely to have played any substantial role in 
the "total burden" of the veteran's lung disease.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000)).  This 
includes the RO's compliance with the Board's remand 
instructions of January 2000.  See Stegall v. Brown, 11 Vet. 
App. 268 (1998).  In this remand, the Board requested that 
the veteran be provided with a VA examination in order to 
elicit medical opinions regarding the etiology of his various 
pulmonary disorders.  The RO was instructed to document the 
notice of this examination to the veteran.  A review of the 
claims file indicates that the veteran was directly contacted 
by VA counseling personnel in January 2000 about the proposed 
examination.  He indicated that he could not attend such an 
examination due to the severity of his health problems.  This 
fact was confirmed in a letter from Dr. Gomes dated in 
January 2000.  Therefore, the Board finds that any further 
attempt to have the veteran examined by a VA physician would 
be futile.  The RO has substantially complied with the 
Board's January 2000 remand request by obtaining the March 
2000 medical opinion, based on a review of the claims file, 
that provided answers to the questions posed in the remand 
instructions.  See 38 U.S.C. §  5103A(d).  As there are 
multiple VA and private medical opinions discussing the 
etiology of the veteran's current pulmonary disability, the 
Board finds that there is more than ample medical evidence to 
make a decision on the issue before the Board.

By virtue of the September 1993 statement of the case (SOC) 
and subsequent supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, the veteran and 
his representatives were given notice of the information, 
medical evidence, and/or lay evidence required to 
substantiate the claim.  VA has made substantial efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran pertinent to this claim has been obtained and 
associated with the claims file.  It is further noted that 
the January 2000 counseling records informed the veteran of 
the need to provide his most up-to-date medical information, 
and he complied with this request.  The veteran's service 
medical records have been obtained and there is no indication 
or allegation that these records are incomplete.  The veteran 
is currently in receipt of SSA benefits and it appears, based 
on the medical records of Dr. Mack dated in September 1984, 
that the VA has obtained the medical evidence used in the 
award of these benefits.  The last VA respiratory examination 
was conducted in March 1998 and is associated with the claims 
file.  The veteran has not asserted that he received 
vocational rehabilitation nor has he expressed a desire to 
appear before VA at a hearing.

The veteran has alleged that Dr. Gomes based his diagnosis of 
asbestosis on findings from a lung biopsy.  A review of the 
medical evidence indicates that Dr. Gomes first diagnosed 
probable asbestosis in an outpatient record of October 1997.  
There is no reference in this record or the physician's 
subsequent letters that the diagnosis was based on biopsy 
findings.  A review of the contemporaneous medical records 
from this physician's office do not contain any order for, or 
report of, a bronchoscopy/endoscopy, or pathology report 
based on lung biopsy.  The language of the October 1997 
assessment appears to mimic and refer to the contemporaneous 
chest X-ray findings of blunting of the right costophrenic 
margin.  The veteran and his representatives were made aware 
that the alleged pathology report was not of record in the 
Board's detailed discussion of the medical evidence in May 
1997 and January 2000, and with notification of the 
considered evidence in the relevant SSOC's.  At various times 
in recent years, VA has received copies of Dr. Gomes' 
treatment records, none of which contained the alleged 
pathology report.  Based on this analysis, the Board finds 
that all reasonable attempts have been made to obtain the 
alleged pathology report and any further attempt would be 
futile.  See 38 U.S.C. § 5103A(a)(2).

The veteran and his representatives have availed themselves 
of the opportunity to present argument regarding his claim in 
written statements to include his substantive appeal.  Thus, 
the veteran has been presented with more than adequate 
opportunities to argue his contentions and the applicable law 
and regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Considering these facts, appellate review is 
appropriate at this time.

By rating decision of October 1998, the RO denied claims of 
entitlement to, inter alia, service connection for emphysema, 
and lung cancer.  He was notified of this decision in October 
1998.  The representative filed a timely notice of 
disagreement (NOD) in October 1999.  While there is no SOC 
regarding the denial of October 1998, the Board finds that 
this failure does not prevent consideration of service 
connection for the listed disorders in the current appeal as 
the disorder before the Board is the broad issue of 
entitlement to service connection for a lung disorder.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  A disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Based on the veteran's lay evidence, and the U. S. Navy's 
February 1979 findings, the Board finds that the appellant 
was exposed to asbestos during his military service.  A 
number of the veteran's current pulmonary diseases have been 
linked to his in-service asbestos exposure by competent 
medical professionals.  A review of the relevant medical 
records indicates that both the private and VA physicians 
based their opinions on an accurate depiction of the 
veteran's medical history.  This history indicates that the 
veteran suffered with asthma type symptoms during childhood, 
had continuously smoked cigarettes since before military 
service, and was exposed to asbestos during his military 
service.

Regarding lung cancer, Dr. Gomes in letters of September 1998 
and January 2000, and Dr. King in a letter of January 2000, 
linked the veteran's lung cancer, at least in part, to his 
in-service exposure to asbestos.  Dr. Gomes noted in 
September 1998 that such a finding was supported by the 
appropriate medical literature.  There is no contrary medical 
opinion of record.  While lung cancer was not diagnosed until 
many years after his separation from the military, the 
preponderance of the medical opinions have linked this 
disease to his in-service exposure to asbestos.  Therefore, 
service-connected for lung cancer is granted.

With respect to the question of entitlement to service 
connection for emphysema the veteran was diagnosed this 
disorder in September 1984, many years after his separation 
from the military.  While a March 1998 VA examiner determined 
that the veteran did not suffer with emphysema, chest X-ray 
of October 1997 and CT scan of September 1998 found evidence 
of emphysematous changes in the lungs.  Therefore, the most 
persuasive medical evidence indicates that the veteran 
continues to suffer with emphysema.  In a November 1992 
letter Dr. Mack opined that emphysema, at least in part, was 
the result of in-service exposure to asbestos.  A review of 
Dr. Mack's previous reports and treatment records clearly 
indicates that he was aware that the veteran's medical 
history included pre-service asthma and tobacco use.  There 
is no other medical opinion of record discussing the etiology 
of emphysema.  While the service medical records are silent 
regarding any in-service symptoms of emphysema, the 
preponderance of the medical opinion discussing emphysema 
place the etiology of this disease, at least in part, with 
his asbestos exposure.  Therefore, service connection for 
emphysema is granted.

It is also alleged that the veteran currently suffers with 
asbestosis as a result of his in-service exposure to 
asbestos.  While the appellant is competent to provide 
evidence on injury and symptoms, he is not competent to 
provide a diagnosis or etiology.  See Zang v. Brown, 8 Vet. 
App. 246, 254 (1995).  Only a qualified medical professional 
can provide evidence on the diagnosis or etiology.

Dr. Gomes has provided diagnoses for asbestosis in outpatient 
records beginning in October 1997 and in a letter of January 
2000.  However, he failed to articulate any significant 
reasons and bases for this diagnosis in either the medical 
records or his letters.  It appears based on the assessment 
of October 1997 that this diagnosis was based on chest X-ray 
findings of the same month.  That is, radiological findings 
of blunting of the right costophrenic margin.  While the 
veteran has claimed that this assessment was based on a lung 
biopsy, there is no medical evidence of record that would 
confirm this allegation.  The physician that reviewed the 
veteran's CT scan of September 1998 found no evidence of 
asbestosis.  The VA reviewer of March 2000 discussed both the 
chest X-ray and CT scan findings and found that Dr. Gomes' 
diagnosis of asbestosis was inconsistent with the most 
persuasive diagnostic evidence.  This physician found that 
the CT scan evidence had conclusively ruled out the existence 
of asbestosis.  The Board finds the most accurate and 
persuasive evidence, the CT scan of September 1998, has led 
two separate physicians to concur that the veteran does not 
suffer with asbestosis.  The Board also finds that based on 
the language of Dr. Gomes' assessment of October 1997, his 
opinion was rendered as a result of the less definitive chest 
X-ray.  A preponderance of the medical opinions, based on the 
more persuasive diagnostic evidence, has substantiated that 
the veteran does not currently suffer with asbestosis.  
Therefore, service connection for asbestosis is denied.

Based on the above analysis, and resolving any doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for lung cancer, and emphysema.  The preponderance 
of the evidence is against service connection for asbestosis.  
In reaching the latter, decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung cancer, and 
emphysema is granted.

Entitlement to service connection for asbestosis is denied.


REMAND

As noted above, in an October 1998 rating decision the RO 
denied service connection for nicotine dependence, and COPD 
secondary to nicotine dependence.  In October 1999, the 
representative filed a timely NOD to these determinations.  
Unfortunately, RO has yet to issue the appropriate SOC 
regarding these issues.  See 38 C.F.R. §§ 19.28, 19.29 
(2000).  Under the circumstances, these issues are not yet 
ripe for appellate review and must be remanded to the RO to 
insure protection of the veteran's due process rights.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board takes this opportunity to inform the veteran and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of the SOC if he wishes 
for the Board to conduct appellate review of these issues.  
Without a timely substantive appeal regarding the above 
issues, the Board has no jurisdiction to review these claims.  
See 38 C.F.R. §§ 20.200, 20.202.

The issue of entitlement to service connection for COPD on 
all other theories is deferred.

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should issue a statement of the 
case regarding its October 1998 denial of 
service connection for nicotine 
dependence, and COPD secondary to 
nicotine dependence.  This SOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.  Only if 
the veteran submits a timely substantive 
appeal (VA Form 9) should these issues be 
referred back to the Board for appellate 
review.  

However, if entitlement to service 
connection for COPD remains denied, the 
issue must be returned to the Board for 
adjudication on all other theories of 
entitlement as the veteran has perfected 
an appeal under theories not involving 
nicotine dependence.
 
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



